 1   MATTHEW A. HODEL (SB# 93962)
     Email: mhodel@hodelwilks.com
 2   ASHLEY E. MERLO (SB# 247997)
     Email: amerlo@hodelwilks.com
 3   HODEL WILKS LLP
     4 Park Plaza, Suite 640
 4   Irvine, California 92614
     Telephone: (949) 450-4470
 5
     PAUL R. TAYLOR (Pro Hac Vice)
 6   Email: ptaylor@byrneskeller.com
     JOSHUA B. SELIG (Pro Hac Vice)
 7   Email: jselig@byrneskeller.com
     BYRNES KELLER CROMWELL LLP
 8   1000 Second Avenue, 38th Floor
     Seattle, Washington 98104
 9   Telephone: (206) 622-2000
     Facsimile: (206) 622-2522
10
     Attorneys for Defendant and Counter-Claimant
11   UMBRA CUSCINETTI, INC.
12
                          UNITED STATES DISTRICT COURT
13
            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
14
15
     ACD, LLC, a California limited            CASE NO. SACV19-00743 JVS (ADSx)
16   liability company,
                                               STIPULATED PROTECTIVE
17                  Plaintiff,                 ORDER
18         vs.
19   UMBRA CUSCINETTI, INC., a
     Washington corporation,
20
                    Defendants.
21
22   UMBRA CUSCINETTI, INC., a
     Washington corporation,
23
                    Counter-Claimant,
24
           vs.
25
     ACD, LLC, a California limited
26   liability company,
27               Counter-Defendant.
28

                                  STIPULATED PROTECTIVE ORDER
 1   I.    PURPOSES AND LIMITATIONS
 2         A.    Discovery in this action is likely to involve production of confidential,
 3         proprietary, or private information for which special protection from public
 4         disclosure and from use for any purpose other than prosecuting this litigation
 5         may be warranted. Accordingly, the parties hereby stipulate to and petition
 6         the Court to enter the following Stipulated Protective Order. The parties
 7         acknowledge that this Order does not confer blanket protections on all
 8         disclosures or responses to discovery and that the protection it affords from
 9         public disclosure and use extends only to the limited information or items
10         that are entitled to confidential treatment under the applicable legal
11         principles. The parties further acknowledge, as set forth in Section XIII(C),
12         below, that this Stipulated Protective Order does not entitle them to file
13         confidential information under seal; Civil Local Rule 79-5 sets forth the
14         procedures that must be followed and the standards that will be applied when
15         a party seeks permission from the Court to file material under seal.
16   II.   GOOD CAUSE STATEMENT
17         A.    This action is likely to involve trade secrets, customer and pricing lists
18         and other valuable research, development, commercial, financial, technical
19         and/or proprietary information for which special protection from public
20         disclosure and from use for any purpose other than prosecution of this action
21         is warranted. Such confidential and proprietary materials and information
22         consist of, among other things, confidential business or financial information,
23         information regarding confidential business practices, or other confidential
24         research, development, or commercial information (including information
25         implicating privacy rights of third parties), information otherwise generally
26         unavailable to the public, or which may be privileged or otherwise protected
27         from disclosure under state or federal statutes, court rules, case decisions, or
28         common law. Accordingly, to expedite the flow of information, to facilitate
                                               2
                                  STIPULATED PROTECTIVE ORDER
 1          the prompt resolution of disputes over confidentiality of discovery materials,
 2          to adequately protect information the parties are entitled to keep confidential,
 3          to ensure that the parties are permitted reasonable necessary uses of such
 4          material in preparation for and in the conduct of trial, to address their
 5          handling at the end of the litigation, and serve the ends of justice, a protective
 6          order for such information is justified in this matter. It is the intent of the
 7          parties that information will not be designated as confidential for tactical
 8          reasons and that nothing be so designated without a good faith belief that it
 9          has been maintained in a confidential, non-public manner, and there is good
10          cause why it should not be part of the public record of this case.
11   III.   DEFINITIONS
12          A.     Action: ACD, LLC v. Umbra Cuscinetti, Inc., U.S.D.C. C.D. Cal. Case
13          No. 8:19-cv-00743-JVS-ADS.
14          B.     Challenging Party: A Party or Non-Party that challenges the
15          designation of information or items under this Order.
16          C.     “CONFIDENTIAL” Information or Items: Information (regardless of
17          how it is generated, stored or maintained) or tangible things that qualify for
18          protection under Federal Rule of Civil Procedure 26(c), and as specified
19          above in the Good Cause Statement.
20          D.     “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
21          Information or Items: Extremely sensitive “Confidential Information or
22          Items” consisting of non-public, confidential company financial information,
23          disclosure of which to another Party or Non-Party would create a substantial
24          risk of harm to the Designating Party that could not be avoided by less
25          restrictive means.
26          E.     Counsel: Outside Counsel of Record and House Counsel (as well as
27          their support staff).
28
                                                 3
                                    STIPULATED PROTECTIVE ORDER
 1   F.    Designating Party: A Party or Non-Party that designates information
 2   or items that it produces in disclosures or in responses to discovery as
 3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
 4   EYES ONLY.”
 5   G.    Disclosure or Discovery Material: All items or information, regardless
 6   of the medium or manner in which it is generated, stored, or maintained
 7   (including, among other things, testimony, transcripts, and tangible things),
 8   that are produced or generated in disclosures or responses to discovery in this
 9   matter.
10   H.    Expert: A person with specialized knowledge or experience in a
11   matter pertinent to the litigation who has been retained by a Party or its
12   counsel to serve as an expert witness or as a consultant in this Action.
13   I.    House Counsel: Attorneys who are employees of a party to this
14   Action. House Counsel does not include Outside Counsel of Record or any
15   other outside counsel.
16   J.    Non-Party: Any natural person, partnership, corporation, association,
17   or other legal entity not named as a Party to this action.
18   K.    Outside Counsel of Record: Attorneys who are not employees of a
19   party to this Action but are retained to represent or advise a party to this
20   Action and have appeared in this Action on behalf of that party or are
21   affiliated with a law firm which has appeared on behalf of that party, and
22   includes support staff.
23   L.    Party: Any party to this Action, including all of its officers, directors,
24   employees, consultants, retained experts, and Outside Counsel of Record
25   (and their support staffs).
26   M.    Producing Party: A Party or Non-Party that produces Disclosure or
27   Discovery Material in this Action.
28
                                          4
                              STIPULATED PROTECTIVE ORDER
 1         N.       Professional Vendors: Persons or entities that provide litigation
 2         support services (e.g., photocopying, videotaping, translating, preparing
 3         exhibits or demonstrations, and organizing, storing, or retrieving data in any
 4         form or medium) and their employees and subcontractors.
 5         O.       Protected Material: Any Disclosure or Discovery Material that is
 6         designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
 7         ATTORNEYS’ EYES ONLY.”
 8         P.       Receiving Party: A Party that receives Disclosure or Discovery
 9         Material from a Producing Party.
10   IV.   SCOPE
11         A.       The protections conferred by this Stipulation and Order cover not only
12         Protected Material (as defined above), but also (1) any information copied or
13         extracted from Protected Material; (2) all copies, excerpts, summaries, or
14         compilations of Protected Material; and (3) any testimony, conversations, or
15         presentations by Parties or their Counsel that might reveal Protected
16         Material.
17         B.       Any use of Protected Material at trial shall be governed by the orders
18         of the trial judge. This Order does not govern the use of Protected Material at
19         trial.
20   V.    DURATION
21         A.       Once a case proceeds to trial, all of the information that was
22         designated as confidential or maintained pursuant to this Protective Order
23         becomes public and will be presumptively available to all members of the
24         public, including the press, unless compelling reasons supported by specific
25         factual findings to proceed otherwise are made to the trial judge in advance
26         of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
27         1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
28         documents produced in discovery from “compelling reasons” standard when
                                                5
                                    STIPULATED PROTECTIVE ORDER
 1         merits-related documents are part of court record). Accordingly, the terms of
 2         this Protective Order do not extend beyond the commencement of the trial.
 3   VI.   DESIGNATING PROTECTED MATERIAL
 4         A.    Exercise of Restraint and Care in Designating Material for Protection
 5               1.    Each Party or Non-Party that designates information or items for
 6               protection under this Order must take care to limit any such
 7               designation to specific material that qualifies under the appropriate
 8               standards. The Designating Party must designate for protection only
 9               those parts of material, documents, items, or oral or written
10               communications that qualify so that other portions of the material,
11               documents, items, or communications for which protection is not
12               warranted are not swept unjustifiably within the ambit of this Order.
13               2.    Mass, indiscriminate, or routinized designations are prohibited.
14               Designations that are shown to be clearly unjustified or that have been
15               made for an improper purpose (e.g., to unnecessarily encumber the
16               case development process or to impose unnecessary expenses and
17               burdens on other parties) may expose the Designating Party to
18               sanctions.
19               3.    If it comes to a Designating Party’s attention that information or
20               items that it designated for protection do not qualify for protection,
21               that Designating Party must promptly notify all other Parties that it is
22               withdrawing the inapplicable designation.
23         B.    Manner and Timing of Designations
24               1.    Except as otherwise provided in this Order (see, e.g., Section
25               B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
26               Discovery Material that qualifies for protection under this Order must
27               be clearly so designated before the material is disclosed or produced.
28
                                              6
                                 STIPULATED PROTECTIVE ORDER
 1   2.    Designation in conformity with this Order requires the
 2   following:
 3         a.     For information in documentary form (e.g., paper or
 4         electronic documents, but excluding transcripts of depositions or
 5         other pretrial or trial proceedings), that the Producing Party affix
 6         at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
 7         CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (hereinafter
 8         “CONFIDENTIAL legend”), to each page that contains
 9         protected material. If only a portion or portions of the material
10         on a page qualifies for protection, the Producing Party also must
11         clearly identify the protected portion(s) (e.g., by making
12         appropriate markings in the margins).
13         b.     A Party or Non-Party that makes original documents
14         available for inspection need not designate them for protection
15         until after the inspecting Party has indicated which documents it
16         would like copied and produced. During the inspection and
17         before the designation, all of the material made available for
18         inspection shall be deemed “CONFIDENTIAL.” After the
19         inspecting Party has identified the documents it wants copied
20         and produced, the Producing Party must determine which
21         documents, or portions thereof, qualify for protection under this
22         Order. Then, before producing the specified documents, the
23         Producing Party must affix the “CONFIDENTIAL legend” to
24         each page that contains Protected Material. If only a portion or
25         portions of the material on a page qualifies for protection, the
26         Producing Party also must clearly identify the protected
27         portion(s) (e.g., by making appropriate markings in the
28         margins).
                                 7
                    STIPULATED PROTECTIVE ORDER
 1                  c.     For testimony given in depositions, that the Designating
 2                  Party identify the Disclosure or Discovery Material on the
 3                  record, before the close of the deposition all protected
 4                  testimony.
 5                  d.     For information produced in form other than document
 6                  and for any other tangible items, that the Producing Party affix
 7                  in a prominent place on the exterior of the container or
 8                  containers in which the information is stored the legend
 9                  “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
10                  ATTORNEYS’ EYES ONLY.” If only a portion or portions of
11                  the information warrants protection, the Producing Party, to the
12                  extent practicable, shall identify the protected portion(s).
13       C.   Inadvertent Failure to Designate
14            1.    If timely corrected, an inadvertent failure to designate qualified
15            information or items does not, standing alone, waive the Designating
16            Party’s right to secure protection under this Order for such material.
17            Upon timely correction of a designation, the Receiving Party must
18            make reasonable efforts to assure that the material is treated in
19            accordance with the provisions of this Order.
20   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
21       A.   Timing of Challenges
22            1.    Any party or Non-Party may challenge a designation of
23            confidentiality at any time that is consistent with the Court’s
24            Scheduling Order.
25       B.   Meet and Confer
26            1.    The Challenging Party shall initiate the dispute resolution
27            process under Local Rule 37.1 et seq.
28       C.   The burden of persuasion in any such challenge proceeding shall be on
                                           8
                              STIPULATED PROTECTIVE ORDER
 1       the Designating Party. Frivolous challenges, and those made for an improper
 2       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 3       parties) may expose the Challenging Party to sanctions. Unless the
 4       Designating Party has waived or withdrawn the confidentiality designation,
 5       all parties shall continue to afford the material in question the level of
 6       protection to which it is entitled under the Producing Party’s designation
 7       until the Court rules on the challenge.
 8   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 9       A.    Basic Principles
10             1.     A Receiving Party may use Protected Material that is disclosed
11             or produced by another Party or by a Non-Party in connection with this
12             Action only for prosecuting, defending, or attempting to settle this
13             Action. Such Protected Material may be disclosed only to the
14             categories of persons and under the conditions described in this Order.
15             When the Action has been terminated, a Receiving Party must comply
16             with the provisions of Section XIV below.
17             2.     Protected Material must be stored and maintained by a
18             Receiving Party at a location and in a secure manner that ensures that
19             access is limited to the persons authorized under this Order.
20       B.    Disclosure of “CONFIDENTIAL” Information or Items
21             1.     Unless otherwise ordered by the Court or permitted in writing
22             by the Designating Party, a Receiving Party may disclose any
23             information or item designated “CONFIDENTIAL” only to:
24                    a.     The Receiving Party’s Outside Counsel of Record in this
25                    Action, as well as employees of said Outside Counsel of Record
26                    to whom it is reasonably necessary to disclose the information
27                    for this Action;
28                    b.     The officers, directors, and employees (including House
                                             9
                                STIPULATED PROTECTIVE ORDER
 1   Counsel) of the Receiving Party to whom disclosure is
 2   reasonably necessary for this Action;
 3   c.    Experts (as defined in this Order) of the Receiving Party
 4   to whom disclosure is reasonably necessary for this Action and
 5   who have signed the “Acknowledgment and Agreement to Be
 6   Bound” (Exhibit A);
 7   d.    The Court and its personnel;
 8   e.    Court reporters and their staff;
 9   f.    Professional jury or trial consultants, mock jurors, and
10   Professional Vendors to whom disclosure is reasonably
11   necessary or this Action and who have signed the
12   “Acknowledgment and Agreement to be Bound” attached as
13   Exhibit A hereto;
14   g.    The author or recipient of a document containing the
15   information or a custodian or other person who otherwise
16   possessed or knew the information;
17   h.    During their depositions, witnesses, and attorneys for
18   witnesses, in the Action to whom disclosure is reasonably
19   necessary provided: (i) the deposing party requests that the
20   witness sign the “Acknowledgment and Agreement to Be
21   Bound;” and (ii) they will not be permitted to keep any
22   confidential information unless they sign the “Acknowledgment
23   and Agreement to Be Bound,” unless otherwise agreed by the
24   Designating Party or ordered by the Court. Pages of transcribed
25   deposition testimony or exhibits to depositions that reveal
26   Protected Material may be separately bound by the court
27   reporter and may not be disclosed to anyone except as permitted
28   under this Stipulated Protective Order; and
                           10
              STIPULATED PROTECTIVE ORDER
 1              i.    Any mediator or settlement officer, and their supporting
 2              personnel, mutually agreed upon by any of the parties engaged
 3              in settlement discussions.
 4   C.   Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 5        ONLY” Information or Items.
 6        1.    Unless otherwise ordered by the court or permitted in writing by
 7        the Designating Party, a Receiving Party may disclose any information
 8        or item designated “HIGHLY CONFIDENTIAL—ATTORNEYS’
 9        EYES ONLY” only to:
10              a.    The Receiving Party’s Outside Counsel of Record in this
11              Action, as well as employees of said Outside Counsel of Record
12              to whom it is reasonably necessary to disclose the information
13              for this Action;
14              b.    Experts (as defined in this Order) of the Receiving Party
15              to whom disclosure is reasonably necessary for this Action and
16              who have signed the “Acknowledgment and Agreement to Be
17              Bound” (Exhibit A);
18              c.    The court and its personnel;
19              d.    Court reporters and their staff;
20              e.    Professional jury consultants, mock jurors, and
21              Professional Vendors to whom disclosure is reasonably
22              necessary for this Action and who have signed the
23              “Acknowledgment and Agreement to be Bound” (Exhibit A);
24              f.    The author or recipient of a document containing the
25              information or a custodian or other person who otherwise
26              possessed or knew the information;
27              g.    During their depositions, witnesses, and attorneys for
28              witnesses, in the Action to whom disclosure is reasonably
                                      11
                         STIPULATED PROTECTIVE ORDER
 1                      necessary provided: (i) the deposing party requests that the
 2                      witness sign the “Acknowledgment and Agreement to Be
 3                      Bound;” and (ii) they will not be permitted to keep any
 4                      confidential information unless they sign the “Acknowledgment
 5                      and Agreement to Be Bound,” unless otherwise agreed by the
 6                      Designating Party or ordered by the Court. Pages of transcribed
 7                      deposition testimony or exhibits to depositions that reveal
 8                      Protected Material may be separately bound by the court
 9                      reporter and may not be disclosed to anyone except as permitted
10                      under this Stipulated Protective Order; and
11                      h.    Any mediator or settlement officer, and their supporting
12                      personnel, mutually agreed upon by any of the parties engaged
13                      in settlement discussions.
14   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED
15         PRODUCED IN OTHER LITIGATION
16         A.    If a Party is served with a subpoena or a court order issued in other
17         litigation that compels disclosure of any information or items designated in
18         this Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
19         ATTORNEYS’ EYES ONLY,” that Party must:
20               1.     Promptly notify in writing the Designating Party. Such
21               notification shall include a copy of the subpoena or court order;
22               2.     Promptly notify in writing the party who caused the subpoena or
23               order to issue in the other litigation that some or all of the material
24               covered by the subpoena or order is subject to this Protective Order.
25               Such notification shall include a copy of this Stipulated Protective
26               Order; and
27
28
                                              12
                                 STIPULATED PROTECTIVE ORDER
 1              3.     Cooperate with respect to all reasonable procedures sought to be
 2              pursued by the Designating Party whose Protected Material may be
 3              affected.
 4        B.    If the Designating Party timely seeks a protective order, the Party
 5        served with the subpoena or court order shall not produce any information
 6        designated in this action as “CONFIDENTIAL” or “HIGHLY
 7        CONFIDENTIAL—ATTORNEYS’ EYES ONLY” before a determination
 8        by the Court from which the subpoena or order issued, unless the Party has
 9        obtained the Designating Party’s permission. The Designating Party shall
10        bear the burden and expense of seeking protection in that court of its
11        confidential material and nothing in these provisions should be construed as
12        authorizing or encouraging a Receiving Party in this Action to disobey a
13        lawful directive from another court.
14   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15        PRODUCED IN THIS LITIGATION
16        A.    The terms of this Order are applicable to information produced by a
17        Non-Party in this Action and designated as “CONFIDENTIAL” or
18        “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such
19        information produced by Non-Parties in connection with this litigation is
20        protected by the remedies and relief provided by this Order. Nothing in these
21        provisions should be construed as prohibiting a Non-Party from seeking
22        additional protections.
23        B.    In the event that a Party is required, by a valid discovery request, to
24        produce a Non-Party’s confidential information in its possession, and the
25        Party is subject to an agreement with the Non-Party not to produce the Non-
26        Party’s confidential information, then the Party shall:
27              1.     Promptly notify in writing the Requesting Party and the Non-
28              Party that some or all of the information requested is subject to a
                                             13
                                STIPULATED PROTECTIVE ORDER
 1               confidentiality agreement with a Non-Party;
 2               2.     Promptly provide the Non-Party with a copy of the Stipulated
 3               Protective Order in this Action, the relevant discovery request(s), and a
 4               reasonably specific description of the information requested; and
 5               3.     Make the information requested available for inspection by the
 6               Non-Party, if requested.
 7         C.    If the Non-Party fails to seek a protective order from this court within
 8         14 days of receiving the notice and accompanying information, the Receiving
 9         Party may produce the Non-Party’s confidential information responsive to
10         the discovery request. If the Non-Party timely seeks a protective order, the
11         Receiving Party shall not produce any information in its possession or
12         control that is subject to the confidentiality agreement with the Non-Party
13         before a determination by the court. Absent a court order to the contrary, the
14         Non-Party shall bear the burden and expense of seeking protection in this
15         court of its Protected Material.
16   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17         A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
18         disclosed Protected Material to any person or in any circumstance not
19         authorized under this Stipulated Protective Order, the Receiving Party must
20         immediately (1) notify in writing the Designating Party of the unauthorized
21         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
22         Protected Material, (3) inform the person or persons to whom unauthorized
23         disclosures were made of all the terms of this Order, and (4) request such
24         person or persons to execute the “Acknowledgment and Agreement to be
25         Bound” that is attached hereto as Exhibit A.
26   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
27         PROTECTED MATERIAL
28         A.    When a Producing Party gives notice to Receiving Parties that certain
                                               14
                                  STIPULATED PROTECTIVE ORDER
 1       inadvertently produced material is subject to a claim of privilege or other
 2       protection, the obligations of the Receiving Parties are those set forth in
 3       Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
 4       to modify whatever procedure may be established in an e-discovery order
 5       that provides for production without prior privilege review. Pursuant to
 6       Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
 7       agreement on the effect of disclosure of a communication or information
 8       covered by the attorney-client privilege or work product protection, the
 9       parties may incorporate their agreement in the Stipulated Protective Order
10       submitted to the Court.
11   XIII. MISCELLANEOUS
12       A.    Right to Further Relief
13             1.     Nothing in this Order abridges the right of any person to seek its
14             modification by the Court in the future.
15       B.    Right to Assert Other Objections
16             1.     By stipulating to the entry of this Protective Order, no Party
17             waives any right it otherwise would have to object to disclosing or
18             producing any information or item on any ground not addressed in this
19             Stipulated Protective Order. Similarly, no Party waives any right to
20             object on any ground to use in evidence of any of the material covered
21             by this Protective Order.
22       C.    Filing Protected Material
23             1.     A Party that seeks to file under seal any Protected Material must
24             comply with Civil Local Rule 79-5. Protected Material may only be
25             filed under seal pursuant to a court order authorizing the sealing of the
26             specific Protected Material at issue. If a Party's request to file
27             Protected Material under seal is denied by the Court, then the
28
                                            15
                                STIPULATED PROTECTIVE ORDER
 1             Receiving Party may file the information in the public record unless
 2             otherwise instructed by the Court.
 3   XIV. FINAL DISPOSITION
 4       A.    After the final disposition of this Action, as defined in Section V,
 5       within sixty (60) days of a written request by the Designating Party, each
 6       Receiving Party must return all Protected Material to the Producing Party or
 7       destroy such material. As used in this subdivision, “all Protected Material”
 8       includes all copies, abstracts, compilations, summaries, and any other format
 9       reproducing or capturing any of the Protected Material. Whether the
10       Protected Material is returned or destroyed, the Receiving Party must submit
11       a written certification to the Producing Party (and, if not the same person or
12       entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
13       category, where appropriate) all the Protected Material that was returned or
14       destroyed and (2) affirms that the Receiving Party has not retained any
15       copies, abstracts, compilations, summaries or any other format reproducing
16       or capturing any of the Protected Material. Notwithstanding this provision,
17       Counsel are entitled to retain an archival copy of all pleadings, motion
18       papers, trial, deposition, and hearing transcripts, legal memoranda,
19       correspondence, deposition and trial exhibits, expert reports, attorney work
20       product, and consultant and expert work product, even if such materials
21       contain Protected Material. Any such archival copies that contain or
22       constitute Protected Material remain subject to this Protective Order as set
23       forth in Section V.
24       B.    Any violation of this Order may be punished by any and all
25       appropriate measures including, without limitation, contempt proceedings
26       and/or monetary sanctions.
27
28
                                            16
                               STIPULATED PROTECTIVE ORDER
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3         I, Ashley E. Merlo, certify that counsel for all parties, identified below, have
 4   informed that the content of this document is acceptable.
 5
     DATED: August 8, 2019               HODEL WILKS LLP
 6
                                     By:         /s/ ASHLEY E. MERLO
 7                                                     ASHLEY E. MERLO
                                         Attorneys for Defendant and Counter-Claimant
 8                                       UMBRA CUSCINETTI, INC.
 9
     DATED: August 8, 2019               BYRNES KELLER CROMWELL LLP
10
                                     By:            /s/ JOSHUA B. SELIG
11                                                      JOSHUA B. SELIG
12
                                         Attorneys for Defendant and Counter-Claimant
                                         UMBRA CUSCINETTI, INC.
13
14
     DATED: August 8, 2019               BURKHALTER KESSLER
                                         CLEMENT & GEORGE LLP
15                                   By:        /s/ ANDREW M. CUMMINGS
16                                                 ANDREW M. CUMMINGS
                                         Attorneys for Plaintiff and Counter-Defendant
17                                       ACD, LLC

18
19
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
21
22
     Dated:      August 13, 2019                  /s/ Autumn D. Spaeth
23
                                            HONORABLE AUTUMN D. SPAETH
24                                          United States Magistrate Judge
25
26
27
28
                                              17
                                  STIPULATED PROTECTIVE ORDER
 1
 2                                         EXHIBIT A
 3             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
 5            I,                               [print or type full name], of
 6                  [print or type full address], declare under penalty of perjury that I
 7   have read in its entirety and understand the Stipulated Protective Order that was
 8   issue by the United States District Court for the Central District of California on
 9   August ___, 2019 in the case of ACD, LLC v. Umbra Cuscinetti, Inc., U.S.D.C.
10   C.D. Cal. Case No. 8:19-cv-00743-JVS-ADS. I agree to comply with and to be
11   bound by all the terms of this Stipulated Protective Order and I understand and
12   acknowledge that failure to so comply could expose me to sanctions and
13   punishment in the nature of contempt. I solemnly promise that I will not disclose in
14   any manner any information or item that is subject to this Stipulated Protective
15   Order to any person or entity except in strict compliance with the provisions of this
16   Order.
17           I further agree to submit to the jurisdiction of the United States District Court
18   for the Central District of California for the purpose of enforcing the terms of this
19   Stipulated Protective Order, even if such enforcement proceedings occur after
20   termination of this action. I hereby appoint                                [print or
21   type full name] of                               [print or type full address and
22   telephone number] as my California agent for service of process in connection with
23   this action or any proceedings related to enforcement of this Stipulated Protective
24   Order.
25   Date:
26   City and State where sworn and signed:
27   Printed Name:
28   Signature:
                                                18
                                    STIPULATED PROTECTIVE ORDER
